Citation Nr: 0723282	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-15 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from May 
1, 2000, to April 17, 2005, and to a rating in excess of 30 
percent from April 18, 2005, to October 4, 2005, for service-
connected traumatic arthritis of the left knee.  

2.  Entitlement to a rating in excess of 20 percent for 
service-connected instability of the left knee, from March 
21, 2000, to October 4, 2005.  

(The issue of whether a reduction in the apportionment to the 
veteran's former spouse, from $267 to $167 per month, in 
April 2004, was proper is the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from September 1975 
to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO awarded a temporary 
total rating for traumatic arthritis of the left knee, from 
March 21, 2000, to April 30, 2000.  A 10 percent rating for 
traumatic arthritis of the left knee was assigned from May 1, 
2000, forward, under Diagnostic Code 5010.  A separate 20 
percent rating was assigned for instability of the left knee 
from March 21, 2000, forward, under Diagnostic Code 5257.  

In November 2005, the RO awarded a 30 percent rating for 
traumatic arthritis of the left knee under Diagnostic Code 
5010, from April 18, 2005, to October 4, 2005.  The RO also 
assigned 100 percent rating for left total knee arthroplasty 
with traumatic arthritis and a history of instability under 
Diagnostic Code 5055, from October 5, 2005, to November 30, 
2006, and a 30 percent rating under this code from December 
1, 2006, forward.  The separate ratings assigned for 
traumatic arthritis of the left knee and instability of the 
left knee under Diagnostic Codes 5010 and 5257 were 
terminated, effective October 5, 2005.

In May 2007, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  See 
U.S.C.A. § 7102(b) (West 2002).  He stated that he was 
satisfied with the rating assigned from October 2005, 
forward.  Accordingly, the issues have been characterized as 
listed on the title page.

In a rating decision dated in June 2004, the RO denied a 
claim for service connection for transient ischemic attacks 
(also claimed as stroke), and denied claims for increased 
ratings for service-connected low back strain, dermatitis, 
hypertension, and residuals of a left wrist fracture.  The 
veteran appealed.  However, in a statement received in May 
2005, he withdrew his appeal on the low back strain issue, 
and during his hearing, held in May 2007, he indicated that 
he desired to withdraw his appeal of the claims for increased 
ratings.  See also Veteran's letter, received in May 2007; 
see generally 38 C.F.R. § 20.204(b) (2006).  Accordingly, 
these issues are not before the Board at this time.  

Additionally, the veteran claimed entitlement to a temporary 
total evaluation based on convalescence necessitated by 
surgical treatment for service-connected left knee 
disabilities in February 2005.  See 38 C.F.R. § 4.30 (2006).  
This claim was denied in a November 2005 rating decision.  In 
a statement received in May 2007, the veteran stated that he 
should have been awarded a temporary total rating after his 
February 2005 surgery.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to January 5, 2005, the veteran's arthritis of the 
left knee was shown to have been productive of complaints of 
pain and a limitation of motion, but no less than extension 
to 0 degrees and flexion to 120 degrees.

2.  As of January 5, 2005, the veteran's arthritis of the 
left knee was shown to have been productive of complaints of 
pain, and a limitation of motion that included extension 
limited to 20 degrees, but not extension limited to 30 
degrees.   

3.  From March 21, 2000, to October 4, 2005, the veteran's 
instability of the left knee was shown to have been 
productive of complaints of instability and the need for a 
brace, but not more than moderate recurrent subluxation or 
lateral instability.  


CONCLUSIONS OF LAW

1.  From May 1, 2000, to January 4, 2005, the criteria for a 
rating in excess of 10 percent for service-connected 
arthritis of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2006).

2.  From January 5, 2005, through April 17, 2005, the 
criteria for a rating of 30 percent, and no more, for 
service-connected arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).  

3.  From April 18, 2005, through October 4, 2005, the 
criteria for a rating in excess of 30 percent for service-
connected arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).  

4.  From March 21, 2000, to October 4, 2005, the criteria for 
a rating in excess of 20 percent for service-connected 
instability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.71a, Diagnostic Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran argues that increased ratings are warranted for 
his service-connected arthritis of the left knee and 
instability of the left knee.  

In a rating decision dated in October 1995, the RO granted 
service connection for "early traumatic arthritis" of the 
left knee.  The RO evaluated this disability as 10 percent 
disabling under Diagnostic Codes "5257-5010."  The RO 
assigned an effective date of September 23, 1993 for service 
connection (and the 10 percent rating).  The veteran appealed 
the issue of entitlement to an initial rating in excess of 10 
percent.   In July 1999, the Board denied the claim.  There 
was no appeal, and the Board's decision became final.  See 
38 U.S.C.A. § 7104(b) (West 2002).  

On January 18, 2001, the veteran filed a claim for an 
increased rating, noting, in part, that he had undergone left 
knee surgery in March 2000.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2006), the veteran's separation examination report, 
dated in March 1981, noted bilateral intrapatellar tenderness 
to palpation.  As for the post-service medical evidence, in 
September 1993 the veteran received treatment for left knee 
symptoms that included pain and weakness, was provided with 
an elastic knee cage, and was noted to have a history of a 
knee arthroscopy in 1989.  See September 1993 VA progress 
note.  An accompanying X-ray report noted mild degenerative 
changes.  A December 1996 VA examination report notes a 
history of an arthroscopy in May 1995, and that a September 
1993 magnetic resonance imaging (MRI) study had revealed a 
tear in the medial and lateral meniscus.  A July 1998 VA MRI 
report noted a tear of the anterior cruciate ligament (ACL), 
a bucket-handle deformity at the posterior horn of the medial 
meniscus, a tear of the posterior horn of the lateral 
meniscus, and severe chondromalacia of the medial femoral 
condyle.   


A.  Arthritis of the Left Knee

1.  Prior to January 5, 2005

In February 2002, the RO assigned a (temporary total) 
evaluation of 100 percent, effective from March 21, 2000 to 
April 30, 2000, based on surgical or other treatment 
necessitating convalescence.  See 38 C.F.R. § 4.30 (2006).  
As the veteran is receiving a temporary total (i.e., 100 
percent) rating between March 21, 2000 and April 30, 2000, a 
higher rating cannot be assigned during this period.  

In its February 2002 rating decision, the RO evaluated the 
veteran's left knee arthritis as 10 percent disabling, under 
DCs "5099-5010."  See 38 C.F.R. § 4.27 (2006) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99").  
This hyphenated diagnostic code may be read to indicate that 
an injury to the left knee is the service-connected disorder, 
and it is rated as if the residual condition is traumatic 
arthritis under DC 5010.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is rated as for degenerative arthritis under 
Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is 
warranted where knee flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted where knee flexion is limited 
to 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where knee extension is limited to 10 degrees.  A 
20 percent evaluation is warranted where knee extension is 
limited to 15 degrees.  

The relevant medical evidence for consideration in this case 
includes VA outpatient treatment, hospital, and examination 
reports, dated beginning January 18, 2000.  See 38 C.F.R. 
§ 3.400(o)(2) (2006).  This evidence includes VA progress 
notes which show the following for the veteran's left knee: 
the veteran had a "good" range of motion (specific degrees 
of motion were not provided) (April 2001); a full passive 
range of motion in the limbs (specific degrees of motion were 
not provided) (August 2003); and that he had extension to 0 
degrees and flexion to 120 degrees (May 2004).  

A VA examination report, dated in January 2002, notes that 
the left knee had extension to 0 degrees, and flexion to 140 
degrees.  Flexion was noted to be limited an additional 5 to 
10 degrees on arising in the morning.   

The Board finds that the criteria for a rating in excess of 
10 percent for left knee arthritis under either DC 5260 or 
5261 have not been met prior to January 5, 2005.  There are 
no ranges of motion during this time to show that the 
veteran's left knee had flexion limited to 30 degrees or 
extension limited to 15 degrees.  Accordingly, the Board 
finds that the criteria for a rating in excess of 10 percent 
under either DC 5260 or DC 5261 for left knee arthritis have 
not been met.  

With regard to DCs 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9-
98, 63 Fed. Reg. 56703 (1998).  In this case, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  In this regard, the 
relevant evidence may be summarized as follows: a February 
2000 VA MRI reports notes marked attenuation of the anterior 
and posterior horn of the medial meniscus, and associated 
chondromalacia.  A November 2000 VA X-ray report contains an 
impression noting medial compartment osteoarthritis of the 
left knee with slight progression when compared to July 1999.  
In March 2000, the veteran underwent left knee surgery.  The 
January 2002 VA examination report notes that the veteran 
complained of left knee symptoms that included pain and 
instability, and that he reported that he had to wear a 
brace.  He further complained that his left knee symptoms 
significantly interfered with his daily activities.  On 
examination, he had a full range of motion, with pain at the 
maximum range of motion, and he ambulated without a limp.  
There was a possible 5 to 10 degree loss of flexion due to 
pain upon arising in the morning.  He could squat, toe-walk, 
heel-walk, and hop with objective discomfort only while 
hopping.  The VA progress notes show that he was noted to use 
a brace, and that he had "good" strength (in April 2001), 
that a neurological examination of the lower extremities was 
normal (in July 2003), and that he had an antalgic gait, 
"full power" and normal tone in all four limbs, that he 
could toe-walk and heel-walk, that a sensory examination was 
intact, and that he had symmetrical reflexes and normal 
muscle bulk (August 2003); he had 5/5 strength bilaterally 
(May 2004). 

In summary, the medical evidence is insufficient to  show 
that the veteran has such symptoms as neurological impairment 
or incoordination to the required degree, and the Board finds 
that, when the ranges of motion in the left knee are 
considered together with the evidence of functional loss due 
to left knee pathology, the evidence does not support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04.  In this 
case, however, as set forth above, none of the medical 
evidence shows that the veteran's knee flexion or extension 
is limited to the extent necessary to meet the criteria for 
separate compensable ratings. 38 C.F.R. § 4.71, Plate II, DCs 
5260, 5261.  In fact, range of motion measurements for the 
veteran's left knee did not even meet the criteria for the 
assignment of a 0 percent rating under Diagnostic Code 5260 
or 5261, i.e., flexion limited to 60 degrees or extension 
limited to 5 degrees.  To assign two, separate compensable 
ratings solely based on painful motion under two separate 
diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) 
would be in violation of the rule of pyramiding.  See 38 
C.F.R. § 4.14; VAOPGCPREC 9-04.  Accordingly, the claim must 
be denied.

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating 
is warranted for ankylosis of the knee with favorable angle 
in full extension or slight flexion between 0 degrees and 10 
degrees.  However, in this case, there is no evidence of 
ankylosis of the left knee with favorable angle in full 
extension or slight flexion, and the criteria for a 30 
percent rating under DC 5256 are not shown to have been met.  

As a final matter, the veteran has been assigned a separate 
rating for left knee instability with an effective date of 
March 21, 2000, and there are no findings of instability for 
the period from January 18, 2000 to March 20, 2000, such that 
a separate rating for instability is warranted during this 
time.  See VAOPGCPREC 23-97.  



2.  As of January 5, 2005

Under 38 C.F.R. § 4.71a, DC 5261, a 30 percent evaluation is 
warranted where knee extension is limited to 20 degrees.  

The Board finds that a 30 percent rating is warranted from 
January 5, 2005, to April 17, 2005.  Specifically, a VA 
progress note, dated January 5, 2005, notes that the 
veteran's left knee lacked 20 degrees of extension.  
Accordingly, the criteria for a 30 percent rating under DC 
5261 are shown to have been met as of January 5, 2005, and to 
this extent, the claim is granted.  

A rating in excess of 30 percent is not warranted at any time 
from January 5, 2005, through October 4, 2005.  The maximum 
rating available under Diagnostic Code 5260, for limitation 
of flexion, is 30 percent.  Under 38 C.F.R. § 4.71a, DC 5261, 
a 40 percent evaluation is warranted where knee extension is 
limited to 30 degrees.  In this case, the VA progress notes 
show that the recorded ranges of motion are as follows: the 
veteran's left knee was shown to have extension to 20 degrees 
and flexion to 120 degrees (February 2005); extension to 20 
degrees and flexion to 100 degrees (April and September of 
2005); and a range of motion "within functional limits at 
approximately 120 degrees" (May 2005).  Accordingly, as 
there is no competent evidence to show that the veteran's 
left knee had extension limited to 30 degrees, the criteria 
for a 40 percent rating under DC 5261 are not shown to have 
been met.  Nor is a separate rating warranted for limitation 
of extension under Diagnostic Code 5261.  At worst, extension 
was limited to 100 degrees, which does not even meet the 
criteria for the assignment of a 0 percent rating under 
Diagnostic Code 5261.

In addition, a higher evaluation is not warranted for 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; 
VAGCOPPREC 9-98.  In this case, the medical evidence does not 
contain evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  In this regard, the veteran underwent a 
diagnostic arthroscopy in February 2005, with meniscorrhaphy 
of the medial meniscus, and subtotal meniscectomy of the 
lateral meniscus.  A February 2005 VA progress note indicates 
that he would be unable to work for 21 days due to this 
surgery.  VA progress notes show the following: the veteran 
underwent physical therapy following the arthroscopy, and he 
had 5/5 strength bilaterally (in January and February of 
2005); he was doing well status post his surgery, although he 
continued to complain of knee pain, and he had a 10 x 10 
millimeter (mm.) area of grade IV changes on the lateral 
facet of his patella, grade I-II diffuse changes of the 
medial femoral condyle/tibial plateau, a 4 x 16 mm. chondral 
defect with surrounding delamination on the lateral femoral 
condyle, and a large complex degenerative horizontal 
split/tear of the lateral meniscus (April 2005); he ambulated 
with a mildly antalgic gait, and gross strength of the 
quadriceps and hamstrings was -5/5 (May 2005); he continued 
to complain of pain, and was scheduled for a left total knee 
replacement (September 2005).  

In summary, the medical evidence is insufficient to show that 
the veteran has such symptoms as neurological impairment or 
incoordination to the required degree, and the Board finds 
that, when the ranges of motion in the left knee are 
considered together with the evidence of functional loss due 
to left knee pathology, the evidence does not support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 40 percent rating 
under DC 5261, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.  

Finally, as there is no evidence of ankylosis of the left 
knee with unfavorable angle in flexion between 10 and 20 
degrees, the criteria for a 40 percent rating under DC 5256 
are not shown to have been met.  


B.  Left Knee Instability, from March 21, 2000, to October 4, 
2005

The RO has evaluated the veteran's left knee instability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under DC 
5257, a 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.

The relevant medical evidence consists of VA treatment and 
examination reports, dated between January 2000 and October 
4, 2005.  See 38 C.F.R. § 3.400(o)(2).  Overall, this 
evidence shows that the veteran used a left knee brace, that 
he complained of left knee symptoms that included 
instability, and that he was noted to have left knee 
instability.  A VA examination report, dated in January 2002, 
notes that the veteran reported wearing a left knee brace 12 
to 14 hours per day, and that his anterior drawer sign was 
positive, but his McMurray and  Lachman signs were negative.  
He ambulated without a limp.  The VA progress notes show the 
following: his ACL (anterior cruciate ligament) was not 
reconstructed "because of the stability with probing and 
visual inspection (March 2000); he had a negative (varus and 
valgus) stress test (December 2000, April and May of 2004, 
January, February, and September of 2005); he had pain and 
instability secondary to ACL derangement and mild 
osteoarthritis (February 2005); he had a lax, but intact ACL 
(April and September of 2005).  

The Board finds that the evidence is insufficient to show 
that the veteran's left knee is productive of severe 
recurrent subluxation or lateral instability.  In this 
regard, the medical evidence shows that although he had left 
knee ligament pathology and was noted to have left knee 
instability with use of a brace; however, he was repeatedly 
noted to have no instability to varus or valgus stress.  In 
May 2004, anterior Drawer was only 4 mm.  In January 2005, 
anterior Drawer was described as slight.  Lachman was only 1+ 
in April and September 2005.  In summary, there are no 
findings which characterized his left knee instability as 
"severe," nor is severe left knee instability otherwise 
shown.  Accordingly, the requirements for a rating in excess 
of 20 percent under DC 5257 have not been met from March 21, 
2000, to October 4, 2005, and the claim must be denied.  
Since DC 5257 is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).






II.  Conclusion

In reaching these decisions, to the extent that the claims 
have been denied, the Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2001 and March 2005, the RO 
sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  
The RO's letters 




informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The June 2001 VCAA letter was mailed to 
the appellant prior to the initial RO adjudication of his 
claim in February 2002.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any effective date matters.  
The veteran was afforded sufficient notice in March 2006, and 
the claims were readjudicated in January 2007.  Therefore, 
VA's duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA 
medical reports.  The veteran has been afforded examinations 
for the disabilities in issue.  The Board therefore finds 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 



be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

From May 1, 2000, to January 4, 2005, a rating in excess of 
10 percent for arthritis of the left knee is denied.  

From January 5, 2005, to April 17, 2005, a rating of 30 
percent, and no more, for left knee arthritis is granted, 
subject to provisions governing the payment of monetary 
benefits.  

From April 18, 2005, to October 4, 2005, a rating in excess 
of 30 percent for arthritis of the left knee is denied.  

From March 21, 2000, to October 4, 2005, a rating in excess 
of 20 percent for service-connected instability of the left 
knee is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


